Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/21 and 8/31/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with David Britton on 9/9/21.

The application has been amended as follows:
Independent claims 1, 9, and 18 are amended so that the claims appear as follows:
1.	(Currently Amended) An energy cost optimization system for a building or campus, the system comprising:
equipment operable to satisfy an energy load of the building or campus; and
a controller configured to:
obtain a cost function defining a cost of operating the equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function comprising a revenue term defining revenue to be obtained by operating the equipment to participate in an incentive program over the time period;
modify the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the 
perform an optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period; and
cause the new asset to be acquired and installed, the new asset having an asset size based on the values of the asset size variables resulting from the optimization of the modified cost function.
2.	(Original) The energy cost optimization system of Claim 1, wherein the revenue term comprises one or more of a demand response term or a frequency regulation term.
3.	(Original) The energy cost optimization system of Claim 1, wherein the cost function comprises an equipment degradation term defining a cost of degradation of the equipment.
4.	(Original) The energy cost optimization system of Claim 1, wherein the cost function comprises a maintenance cost term defining a cost of maintaining the equipment.
5.	(Original) The energy cost optimization system of Claim 1, wherein the cost function comprises a peak load contribution term defining a cost of purchasing an energy resource from a utility provider during peak load subperiods.
6.	(Original) The energy cost optimization system of Claim 5, wherein the controller is configured to modify the peak load contribution term by applying a peak subperiods vector to the peak load contribution term, the peak hours vector comprising a prediction of which peak subperiods in the time period will be peak hours.
7.	(Original) The energy cost optimization system of Claim 1, wherein the controller is configured to perform the optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program following a stochastic optimization process.

obtaining representative loads and rates for the building or campus for each of a plurality of scenarios;
performing a first optimization to determine an asset size target, wherein the asset size target minimizes a risk attribute of the cost function over the plurality of the scenarios; and
performing a second optimization subject to a constraint defined by the asset size target to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period.
9.	(Currently Amended) A method, comprising:
obtaining a cost function defining a cost of operating building equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function comprising a revenue term defining revenue to be obtained by operating the equipment to participate in an incentive program over the time period;
modifying the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the equipment, wherein both the initial purchase cost of the new asset and the effect of the new asset on the cost of operating the equipment are functions of one or more asset size variables;
performing an optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period; and
acquiring and installing[[of]] the new asset having an asset size based on the values of the asset size variables resulting from the optimization of the modified cost function.
10.	(Original) The method of Claim 9, wherein the revenue term comprises one or more of a demand response term or a frequency regulation term.
11.	(Original) The method of Claim 9, wherein the cost function comprises an equipment degradation term defining a cost of degradation of the equipment.

13.	(Original) The method of Claim 9, wherein the cost function comprises a peak load contribution term defining a cost of purchasing an energy resource from a utility provider during peak load subperiods.
14.	(Original) The method of Claim 9, wherein performing the optimization of the modified cost function comprises performing a stochastic optimization process. 
15.	(Original) The method of Claim 14, wherein performing the stochastic optimization process comprises:
obtaining loads and rates for the building or campus for each of a plurality of scenarios;
performing a first optimization to determine an asset size target, wherein the asset size target minimizes a risk attribute of the cost function over the plurality of the scenarios; and
performing a second optimization subject to a constraint defined by the asset size target to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period.
16.	(Original) The method of Claim 14, wherein performing the stochastic optimization process comprises determining values of the asset size variables that minimize the cost function over a plurality of scenarios.
17.	(Original) The method of Claim 9, comprising automatically scheduling an installation period for the new asset and controlling the building equipment to facilitate installation of the new asset during the installation period.
18.	(Currently Amended) One or more non-transitory computer-readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
obtaining a cost function defining a cost operating building equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function 
modifying the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the equipment, wherein both the initial purchase cost of the new asset and the effect of the new asset on the cost of operating the equipment are functions of one or more asset size variables; 
performing an optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period; and
causing acquisition and installation 
19.	(Original) The non-transitory computer-readable media of Claim 1, wherein the revenue term comprises one or more of a demand response term or a frequency regulation term.
20.	(Original) The non-transitory computer-readable media of Claim 18, wherein the cost function comprises one or more of an equipment degradation term defining a cost of degradation of the equipment or a maintenance cost term defining a cost of maintaining the equipment.

REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8
Regarding claim 1, the prior art of record, Sloup et al. (US 20070005191) discloses a system for performing a method for a building having a heating/cooling system includes the steps of providing a mathematical model of the heating/cooling 
However, regarding claim 1, the combination of prior arts does not describe:
obtain a cost function defining a cost of operating the equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function comprising a revenue term defining revenue to be obtained by operating the equipment to participate in an incentive program over the time period;modify the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the equipment, wherein both the initial purchase cost of the new asset and the effect of the new asset on the cost of operating the equipment are functions of one or more asset size variables; perform an optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period; and cause the new asset to be acquired and installed, the new asset having an asset size based on the values of the asset size variables resulting from the optimization of the modified cost function

Claims 9-17
the prior art of record, Sloup et al. (US 20070005191) discloses a method for a building having a heating/cooling system includes the steps of providing a mathematical model of the heating/cooling system, obtaining real-time weather information, reading the input water temperature (IWT), the output water temperature (OWT) and the supply air temperature (SA) output to the building, periodically transferring the IWT, the OWT and the SA to an optimization system which is operative to analyze the real-time data in coordination with the mathematical model by assigning at least three selected values in a range surrounding and including the current values of each of the IWT, the OWT and the SA and calculating the efficiency profile of the components of the heating/cooling 
However, regarding claim 9, the combination of prior arts does not describe:
obtaining a cost function defining a cost of operating building equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function comprising a revenue term defining revenue to be obtained by operating the equipment to participate in an incentive program over the time period; modifying the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the equipment, wherein 


Claims 18-20
Regarding claim 18, the prior art of record, Sloup et al. (US 20070005191) discloses a CRM for performing a method for a building having a heating/cooling system includes the steps of providing a mathematical model of the heating/cooling system, obtaining real-time weather information, reading the input water temperature (IWT), the output water temperature (OWT) and the supply air temperature (SA) output to the building, periodically transferring the IWT, the OWT and the SA to an optimization system which is operative to analyze the real-time data in coordination with the mathematical model by assigning at least three selected values in a range surrounding and including the current values of each of the IWT, the OWT and the SA and calculating the efficiency profile of the components of the heating/cooling system for each of the selected values, then cooperatively optimizing and selecting those values calculated to provide the highest efficiency profile, then periodically resetting the system values to those selected by the optimization system (Sloup, see [0021]-[0022] and [0051]-[0055]). The prior art of record, Obinelo (US 20150134123) discloses a CRM for using computational fluid dynamics (CFD) to optimize control of an enclosed environment. The enclosed environment can be served by one or more fluid moving 
However, regarding claim 18, the combination of prior arts does not describe:
obtaining a cost function defining a cost operating building equipment over a time period as a function of one or more energy load setpoints for the equipment, the cost function comprising a revenue term defining revenue to be obtained by operating the equipment to participate in an incentive program over the time period; modifying the cost function to account for both an initial purchase cost of a new asset to be added to the equipment and an effect of the new asset on the cost of operating the equipment, wherein both the initial purchase cost of the new asset and the effect of the new asset on the cost of operating the equipment are functions of one or more asset size variables; performing an optimization of the modified cost function to determine values for the energy load setpoints, the asset size variables, and participation in the incentive program over the time period; and causing acquisition and installation of the new asset having an asset size based on the values of the asset size variables resulting from the optimization of the modified cost function


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/